Citation Nr: 0806578	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a major depressive 
disorder, to include as secondary to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel 






INTRODUCTION

The veteran had active military service from July 1966 to 
April 1968, from October 1973 to January 1975, and from July 
1983 to August 2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.

During the pendency of this claim, the veteran sought 
increased evaluations for his service-connected disabilities.  
The record before the Board does not reflect the current 
status of adjudication of the claims for increased 
evaluations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a December 2004 evaluation from his 
private doctor, Dr. J., who observed that that the veteran 
had a number of service connected disabilities that were 
chronic and permanent in nature.  Dr. J. noted that the 
veteran's service-connected disabilities were 90 percent 
disabling, found that the veteran had no industrial or social 
adaptabilities, and opined that beyond a reasonable doubt, 
the veteran's condition was secondary to his physical 
ailments and was service connected.  Although Dr. J. implied 
that the veteran was clinically depressed, he did not 
specifically assign a diagnosis of a psychiatric disorder.

The examiner who conducted March 2005 VA examination stated 
that the veteran had multiple medical disorders, but did not 
discuss the number, kind, severity or extent of the service-
connected disabilities.  The examiner assigned a diagnosis of 
depression, and concluded that there was no basis to consider 
that the veteran's depression was related to the veteran's 
service or his service-connected disorders.  

The examiner noted, as part of his apparent rationale, that 
the veteran was not taking medication to treat any 
psychiatric disorder.  The examiner did not discuss any of 
the medications the veteran was already taking for treatment 
of his service-connected disabilities.  The examiner also 
stated that veteran's symptoms remained unchanged from May 
2003.  May 2003 clinical records reflect that the veteran 
complained of depression and displayed psychomotor agitation 
and anxiety, but the March 2005 examiner did not discuss 
these symptoms.  

Additionally, the Board notes that the veteran has stated 
that he remains under treatment with Dr. J., but has not 
provided any evidence of such continued treatment for a 
psychiatric disorder.  

The Board is not persuaded that either Dr. J's opinion or the 
VA opinion provides a sufficient basis on which to adjudicate 
the claim.  Further medical development to reconcile the two 
opinions is required.  The Board notes that the veteran has 
requested that the Board obtain independent medical opinion 
(IMO).  However, the Board finds that additional development 
of the clinical record is required, to include a current list 
of the service-connected and non service-connected 
disabilities and disorders for which the veteran is treated, 
current VA records, including records of prescribed 
medications, and records of the veteran's treatment since 
December 2004 by Dr. J.  Without this additional information, 
a medical opinion would not be of such value as to reconcile 
the evidence and contentions of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue notice 
complying with the VCAA, including 
notice under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), and, if 
needed, under Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

2.  The veteran should be afforded the 
opportunity to submit or identify the records of 
Dr. J. since December 2004, and the opportunity 
to identify any additional providers of care for 
a psychiatric disorder other than Dr. J.  

3.  The veteran should be offered the opportunity 
to submit evidence of his current occupational 
status, income, statements from individuals who 
may have observed relevant symptoms, evidence of 
medications prescribed by non-VA providers and 
filled at non-VA pharmacies, and the like.  

4.  The veteran's VA clinical records from March 
2005 to the present should be obtained, including 
a list of the veteran's prescribed medications.  

5.  The RO should provide a summary of the 
veteran's service-connected disabilities and the 
evaluation of each disability, as well as a list 
of prescribed medications, to each examiner who 
conducted VA examination in connection with this 
Remand, and that summary should be associated 
with the claims file.

6.  The veteran should be afforded 
VA psychiatric examination by an 
examiner who has not previously 
provided VA examination.  The 
claims folder must be made 
available to and reviewed by the 
examiner(s) prior to completion of 
the examination report.  The 
examiner should be asked to review 
the veteran's contentions and 
statements.  The examination report 
must discuss review of relevant 
documents, including the summary of 
disabilities for which service 
connection is in effect and 
disorders for which service 
connection is not in effect.   

The examiner is requested to offer 
an opinion as to whether it is at 
least as likely as not (i.e., a 
50/50 percent split in the 
evidence, or greater likelihood) 
that the veteran has a current 
psychiatric disorder which is 
either (a) related to or had its 
onset during the veteran's period 
of service, or, (b) related to or 
secondary to the veteran's service-
connected disabilities or any 
treatment of those disabilities.  

7.  After completion of the 
foregoing, the AOJ should 
readjudicate the veteran's claims 
of entitlement to service 
connection.  If any benefit sought 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
and be given an opportunity to 
submit written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



